Citation Nr: 1427046	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-21 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In November 2013, the Board issued a decision on the Veteran's appeal, and remanded the instant issue and the issue of service connection for a knee disability.  The prior Board remand determined that based on the submission of new and material evidence pursuant to 38 C.F.R. § 3.156(b) and Buie v. Shinseki, 24 Vet. App. 242 (2010) received in July 2006, the September 2005 rating decision was not final and the Veteran's appeal was one for service connection and not to reopen.  

The Veteran's claim for service connection for a right knee disorder was remanded for development by the Board in November 2013.  Based on the development sought, the Veteran's claim for service connection for right knee degenerative joint disease was granted by the Appeals Management Center (AMC) in January 2014, and the Board considers the award a full grant of the benefit sought on appeal.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's claim for right knee service connection.       

The Veteran requested his Board hearing be withdrawn in June 2013.  As such, the claim will proceed without a hearing.  38 C.F.R. § 20.704(e) (2013).  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   







FINDING OF FACT

The probative evidence of record shows that the Veteran's claimed bilateral shoulder condition, variously diagnosed as radicular pain from neck, shoulder impingement with tendinitis, and degenerative acromioclavicular joint disease are not related to his active duty service or service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral shoulder condition  have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

A letter sent to the Veteran in May 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The May 2010 VCAA letter was sent after the rating decision in September 2005.  However, the timing deficiency with the May 2010 letter was cured by the readjudication of the claim in the April 2013 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Additionally associated with the record were the Veteran's Social Security Administration records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   Private medical records from Redwoods Rural Health Center, and United Indian Health Services are included in the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for a bilateral shoulder condition.  The November  2013 Board remand instructions stated that the Veteran's VA treatment records were to updated, and that any development deemed necessary to adjudicate the Veteran's bilateral shoulder condition on the merits be undertaken.  The Veteran was scheduled for an examination for his shoulders in April 2014, and thereafter the Veteran's claim was readjudicated in a SSOC.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In April 2014, VA provided an examination and obtained a medical opinion which is deemed adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998); Allen v. Brown, 7 Vet. App. 439(1995)

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.


Analysis

The results of the Veteran's April 2014 VA examination shows a diagnosis of radicular pain from the Veteran's neck, shoulder impingement with tendinitis, and degenerative joint disease of the acromioclavicular joint.  This fulfills the current disability element of the Veteran's service connection claim.  Essentially, the Veteran contends through statements submitted that his bilateral shoulder condition was caused by service and/or caused by his service connected disabilities.  As the Veteran is service-connected for costochondritis, and right knee degenerative joint disease the Veteran fulfills the second element under Wallin.

Available service treatment records are negative for complaints or findings related to a bilateral shoulder disability, and there is also no medical evidence of arthritis to the Veteran's shoulder within the one year presumptive period after service.  Also, the Veteran does not contend that he had degenerative joint disease to his shoulder in service or within one-year of his discharge from service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  The Board does note the complaints of painful joints, and the evidence in support of the Veteran's costochondritis, however the medical records do not show complaints to the Veteran's shoulder.  The Veteran's complaints, in support of his claim of pain since service similarly do not qualify as continued symptomatology which warrants service connection.  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
   
In the instant appeal, there is conflicting evidence on the issue of nexus. Specifically, the Veteran contends that his experience in service is the nexus for his bilateral shoulder disability.  In the Veteran's submission of his claim for service connection  received in December 2004, he stated that his shoulder pain had gotten much worse.  The Veteran has consistently complained of pain to medical professionals throughout the appeal period.  The private records contain treatment, X-rays, and MRIs, and do not contain an opinion regarding etiology.

A contrary nexus opinion was provided by the VA examiner at the April 2014 VA examination.  The examiner submitted a negative nexus opinion stating that the Veteran's radicular pain from the Veteran's neck, shoulder impingement with tendinitis, and degenerative joint disease of the acromioclavicular joint is not at least as likely as not due to the Veteran's service or service-connected disabilities.  In support of the examiner's opinion the examiner stated that the Veteran entered service without history or physical finding for a bilateral shoulder condition, the separation examination showed complaints of other body pain, with a history of a wrist fracture, an exam in-service showed a normal clinical evaluation, including upper extremities, except for delineated scars, and there were no complaints of shoulder pain or abnormalities to the shoulder.  The examiner additionally relies on the gap in treatment and complaints of shoulder pain until 2002 as part of his rationale.  

Specifically addressing the Veteran's service connection claim on a secondary basis, the examiner stated that it was less likely than not that the Veteran's shoulder conditions was the result of or aggravated by the Veteran's costochondritis.  The examiner reviewed the Veteran's STRS which documented complaints and evaluations for chest pain attributed to costochondritis.  In review of the March 1986 STRs the examiner stated that only the Veteran's chronic knee pain was noted.  The Veteran's separation physical from April 1986 indicated a positive response regarding swollen or painful joints, broken bones, arthritis, rheumatism, or bursitis.  The summary made by the physician in 1986 stated that the Veteran suffered from bilateral knee pain, non-cardiac chest pain, and a history of right wrist fracture in 1979.  The examiner noted that an exam in-service showed a normal clinical evaluation, including upper extremities, except for delineated scars, and there were no complaints of shoulder pain or abnormalities to the shoulder.  The examiner also reviewed the Veteran's prior VA examination from June 2005.  In review of the June 2005 opinion the April 2014 examiner noted that based on X-ray reviews the Veteran had degenerative changes to his acromioclavicular joint.  
An orthopedic surgery outpatient note from October 2006 also showed degenerative changes to the acromioclavicular joint.  The note also indicated that small subcortical cysts formed, which are deemed consistent with degenerative changes.  The October outpatient note also stated that no evidence of a rotator cuff tear existed.  Thus, the examiner found that based on the Veteran's medical history the Veteran's current bilateral shoulder was not related nor worsened by his costochondritis.       

The medical opinions provided contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The STRs also indicate that in October of 1985 the Veteran exhibited full range of motion to his upper extremities and corroborate the examiner's review of the Veteran's STRs. 

For these reasons, the Board finds that the April 2014 VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of his bilateral shoulder disability was caused by his service and/or service connected disability, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  While shoulder pain is capable of lay observation, radicular pain from the Veteran's neck, shoulder impingement with tendinitis, and degenerative joint disease of the acromioclavicular joint are not capable of lay diagnosis since they are not simple medical conditions.  See Jandreau, at 1377, n. 4.  Joint disease, tendinitis, and the determination of the etiology for a shoulder disability are complex medical determinations requiring x-ray interpretation, and medical knowledge of the shoulder and degenerative changes.  Radicular pain from the Veteran's neck, shoulder impingement with tendinitis, and degenerative joint disease of the acromioclavicular joint are not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose his shoulder disability or provide the requisite nexus opinion for his shoulder disability.  See Woehlaert v. Nicholson.  

Furthermore, the Veteran is similarly unable to provide a nexus opinion of a more complex nature, as to whether or not the Veteran's bilateral shoulder condition is related to his costochondritis, or as to whether costochondritis aggravated or worsened the Veteran's shoulders.  The Veteran has not demonstrated any medical expertise to indicate he is credible to make the requisite secondary nexus, or aggravating opinion.  In the instant appeal, the medical opinions are more probative and the Veteran fails to fulfill the nexus requirement on a direct and secondary basis.

As such, service connection for a bilateral shoulder disability, is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran's claim for service connection is denied.


ORDER

Entitlement to service connection for a bilateral shoulder condition is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


